Citation Nr: 1815669	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-33 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss.

2. Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Harner, Associate Counsel
INTRODUCTION

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (2012).

The Veteran served on active duty from October 1958 to August 1962.

This current appeal comes to the Board of Veterans' Appeals (Board) from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

A video conference hearing took place on December 18, 2017; a transcript is available in the record.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDINGS OF FACT

1. The Veteran's bilateral hearing loss was not manifest during service or within one year of separation. The bilateral hearing loss is not attributable to service.

2. Tinnitus was not manifest during service or within one year of separation. Tinnitus is not attributable to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for bilateral hearing loss have not been met. 38 U.S.C. §§ 1101, 1110, 1112, 1131, 1137, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2017).

2. The criteria for service connection for tinnitus have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 1137, 1154(b), 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

The Veteran filed the claim on appeal using VA Form 21-526EZ for fully developed claims. Under the framework for a fully developed claim, a claim is submitted in a "fully developed" status, limiting the need for further development of the claim by VA. When filing a fully developed claim, a Veteran submits all evidence relevant and pertinent to his or her claim other than service treatment records and treatment records from VA medical centers, which will be obtained by VA. Under certain circumstances, additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim. See VA Form 21-526EZ.

The fully developed claim form includes notice regarding what evidence is required to substantiate a claim for service connection and of the Veteran's and VA's respective duties for obtaining evidence. The notice also provides information on how VA assigns disability ratings. Thus, the notice that is part of the claims form submitted by the Veteran has satisfied VA's duty to notify.

Neither the Veteran nor his representative has raised any issues with the duty to assist. See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).



II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). In the absence of proof of a present disability, there can be no valid claim for service connection. Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

With chronic disease shown as such in service (or within the presumptive period under § 3.307) so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes. This rule does not mean that any manifestation of joint pain, any abnormality of heart action or heart sounds, any urinary findings of casts, or any cough, in service will permit service connection of arthritis, disease of the heart, nephritis, or pulmonary disease, first shown as a clear-cut clinical entity, at some later date. For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "Chronic." When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity. Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned. When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim. 38 C.F.R. 3.303(b).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service. Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992). The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service. Hensley, 5 Vet App. at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to claimant. 38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III. Bilateral Hearing Loss

The Veteran contends that he has bilateral hearing loss and tinnitus due to in-service exposure to excessive noise. The Veteran's entry exam in 1958 used the whispered voice test, which is now considered an unreliable measurement of hearing loss as noted by the VA examiner. However, his remaining service treatment records (STRs) do not show any hearing loss, and his separation exam is normal for hearing.

The Veteran was provided a VA audiological examination in June 2013. On examination, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
45
45
40
50
60
LEFT
35
40
35
55
55


Speech recognition scores based on the Maryland CNC Test were 94 percent in the right ear and 92 percent in the left ear.  The audiologist diagnosed bilateral sensorineural hearing loss.  The audiologist noted the Veteran's reports of difficulty hearing conversation in high background noise and on the telephone and difficulty as an electronics repairman hearing certain sounds while repairing televisions.  


Notably, these reports show a bilateral hearing loss disabilty pursuant to 38 C.F.R. § 3.385. While the VA examiner diagnosed the Veteran with hearing loss, he noted that the hearing loss was less likely than not incurred in service. The Veteran's military occupational specialty (MOS) was electrical instrument repairman and he reported that he was also a field radio repairman. He reported that the equipment he worked on would sometimes give off a high pitched squeal, and that he performed his repairs on long benches where there was constant noise.  The examiner noted that this noise was low level type noise. The Veteran further claimed that he did a lot of work in airfields and there was loud noise from the aircraft; the Veteran did not wear hearing protection. The Veteran also reported small arms qualification during recruit training and annually thereafter without hearing protection.  The examiner noted a lack of in-service complaints, and in-service audiological testing that showed normal hearing are, citing these reasons why he found that the Veteran's hearing loss was not incurred in service or attributable to the noise exposure in service.

In the Veteran's notice of disagreement (NOD) and in testimony during the Board hearing, he contended that his hearing loss is due to exposure to noise from aircraft.

A hearing took place in December 2017. When asked about his military duties, the Veteran stated that he would walk onto an airfield to retrieve the damaged equipment, bring the equipment inside to fix it and then return it to the aircraft when finished. The Veteran testified that he rarely went into the field with infantry where there would be tanks, artillery, and other munitions. The Veteran also stated he could not recall when his hearing loss began, but that his wife told him recently to see a doctor. He testified that he was fitted for a hearing aid but does not wear it because it amplifies background noise. The Veteran worked after service in a supermarket and as a TV repairman. He testified that neither career exposed him to excessive noise.

In January 2018, the Veteran supplied VA with a letter from the owner of a private hearing center, Mr. J.D. This letter states the Veteran went in for an appointment and audiological exam in March 2017.  Mr. J.D. noted that the Veteran does have hearing loss and was fitted for a hearing aid. However, his letter does not address the onset or origin of the disorder.  

The Board finds that the probative evidence of the record fails to show a link between the Veteran's diagnosed hearing loss and service. The VA examiner does mention he cannot speculate as to whether there was hearing loss between the Veteran's entry exam and his separation exam because the entry exam used the unreliable whispered voice test. Regardless, the VA examiner's June 2013 opinion is the only one of substance. The Board gives the VA exam more weight because it reviewed the Veteran's record and came to a reasoned conclusion that the Veteran's hearing loss is less likely than not caused by service. The examiner there reasoned that the Veteran's lack of hearing issues during service demonstrate that noise exposure was not severe enough to cause hearing loss in-service.

Additionally, the Veteran is unable to say exactly when his hearing loss began. His first known visit to a doctor for hearing loss was in March 2017, a full 55 years after leaving service. While the Veteran claims noise exposure and current hearing issues the only medical opinion on nexus is a negative opinion. The Board may weigh a lack of medical evidence against any lay statements. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).

Because there is no positive nexus opinion, and because the Veteran is unable to say when his hearing loss began, the Board denies the claim for bilateral hearing loss.

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the claim for assignment of a higher rating, that doctrine is not applicable. See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).




IV. Tinnitus

The Veteran made no complaints about hearing or tinnitus during service as reflected by his STRs.

In the June 2013 VA examination, the Veteran denied he had a ringing in his ears. This led the examiner to opine that tinnitus is less likely than not due to service.

At the December 2017 hearing the Veteran claimed to hear noises from time to time, but did not say it was ringing. He was asked when the noise began and stated "[i]t was most likely there in the service" but that he chose to ignore it at the time. He again did not specify ringing even when directly asked if he had a ringing in his ear. The Veteran's testimony describes the noises he occasionally hears as background noise. Amplified background noise is a reason the Veteran does not wear a hearing aid.

The Veteran has not positively identified a ringing in his ear, and denied hearing noises in his June 2013 VA exam. While he says the noises were most likely present during his service there are no complaints in his STRs, and he has not described a ringing in his ear even when specifically asked about ringing.

In sum, the evidence deemed most probative by the Board demonstrates that the Veteran's tinnitus did not manifest during service or during the one year period following discharge. Rather, the evidence establishes that the Veteran had normal hearing during service and at separation, and that the first documented tinnitus of record was more than 50 years after separation. More specifically tinnitus was not "noted" during service and he did not have clear acoustic manifestations sufficient to identify the disease entity.

As the more probative evidence establishes that the Veteran's tinnitus did not onset in service and is not attributable to service, the claim must be denied. In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.




____________________________________________
J. W. FRANCIS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


